Title: John Barnes to Thomas Jefferson, 8 July 1817
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir—
              George Town Coa
8th July 1817.
            
            with referance to Mr L. Leschuts 7 watches
            
              
                say
                 5 Single Capt a $40 is 
                200
                }
                is 320
                {
                 say $2 Each for
              
              
                —
                 2 double d   60
                120
                 of 14
                 regulating $306 nt
              
            
             in order then to try their real merit, and worth—I placed one of the five said to be No 486. but on inspection—had no Number—but Morris Tobias London—Mr Eckles—one of the first watch makers—or rather menders—in George Town and man of good Character—at very 1st sight pronounced it of Genevian make—and made—for sale only—like onto Peter Pindars—Raisors—not for Use—inquiring the price—I told him for the present, was a secret. all I wishd of him was to put the Contents in the best order and time. and withal to furnish me particular Minute of its, imperfections and to say what its real worth was—between the Seller & buyer—in a day or two I expect his Candid Report—Under this mode of proceeding I purpose to treat with him, on each watch—at present he doesnt know I am possessed of any other—and lest I may have bought the Rabit—I intend to dispose of them seperately. in order to avoid a flemish Accot in  Speculating in an Article I am no judge of—I am still pursuaded Mr Leschuts has not charged an extra profit, but to prove—he is neither the maker—nor the finisher—but the Vender Only
            or rather as Mr Eckles—a watch mender—the charge here for regulating a new watch $2.50 or $3—
            
            In course of 10 or 12 days I purpose purchasing a Cash draft here—on a Bank at New York—in my favr for said $306. and endorse it payable to Louis Leschut—or Order and transmit it to Charlottesville under Cover to you thro fear of Accident.—
            excuse my troubling you with these particulars 
            
              very Respectfully—your most obed servant
              John Barnes,
            
          
          
            PS. I do think after all Mr Leschut ought to allow me the diffn of half a dollr on each but I do not insist upon it—ie, his books are not favorable for complying with any such requests—
            July 11thMr Eckles has just now handed me his report and opinion (what was to be expected—) that these kind of watches are very ordinary and not worth more than $40.—so far I think—he is correct—and that I will not be able to dispose of it for more—perhaps I may add—his expences for regulating it say $2.50 and glad to be let off so easy in so adventrous a speculation— 
          
        